Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In the Daly (US 20050045458 A1) Reference, The surface level detection unit 10 comprises the sender arm 12 and float 14.   See paragraphs [0021], [0022] and Figure 1 of Daly.  The center of gravity 28 of the surface level detection unit 10 is on the sender arm 12, not the float 14.
In the Green (US 5168891 A) Reference, similarly, the center of gravity ("CG" in Figure 3) is on the sender arm 96, not the float 102, see Column 6, Lines 29 – 34 of Green.
As claimed at the end of Claim 1 (with reference to Applicant's Figure 13), the center of gravity CG of the surface level detection unit 350 (i.e combination of sender arm 355 and float 360) is at the float 360 as depicted, and which is not taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746      
                                                                                                                                                                                                  /BRYAN M LETTMAN/Primary Examiner, Art Unit 3746